DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendments filed on 03/17/2022. 
Claims 1-20 are pending.
Claims 1-2 and 13 are further amended.
Response to Arguments
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 6-9, claims 1, 9 and 15, filed on 03/17/2022. Applicant argues that the prior art of record fails to teach or suggest the following claim limitations, “initiating, by a diagnostic server provisioned with at least MAP- T diagnostic rules, a MAP-T diagnostic on a border relay provisioned with MAP-T rules” , “performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules” and "analyzing, by the diagnostic server to generate a report, at least a translation accuracy of a received translated diagnostic packet." 
Examiner’s ResponseWith regards to applicant’s arguments 35 USC 103, pages 6-9, claims 1, 9 and 15, filed on 03/17/2022, have been fully considered but they are not persuasive. With regards to claim limitation, “initiating, by a diagnostic server provisioned with at least MAP- T diagnostic rules, a MAP-T diagnostic on a border relay provisioned with MAP-T rules” and  “performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules”, Zhang discloses (061) controller (dedicated server) (036/092) border gateway router interconnected; network server/ controller devices consist of rules for testing/verifying packet path. Zhang further discloses (036/066 mapping data flows (packets); interpreting (translating) data packet header fields; (002) using (NAT) utilizing NAT rules/protocol. Zhang further discloses (059) controller create data traffic (packet); packets configured rules. Therefore, the Examiner believes that Zhang does teach or suggest a computer/server device such as an OAM server for implementing rules associated with monitoring test packets utilizing mapping and translating test packets.
With regards to claim limitation, “analyzing, by the diagnostic server to generate a report, at least a translation accuracy of a received translated diagnostic packet”, Stroud discloses (104/161) controller 106 is programmed to initiate and coordinate the functions of network testing and (218/271) generate, analyzing and viewing data such as report both in real-time and offline. Stroud further discloses (087/089) a system connected to a network server coupled with a network router. Stroud also disclose (090) network testing system configured to use Network Address Translation (NAT). Therefore, the Examiner believes that Stroud does teach or suggest network analyzing generated reports based on test/translated packets. The Examiner suggest applicant consider amending the independent claims clarifying the verification associated with (spec 029) latency and/or packet loss or (spec 043) expand on the packet header option to add more clarity/detail in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20160050131) in view of Stroud (US20130343387) and in further view of Borella (US7028335).
As to claim 1, Zhang teaches a method for performing a Mapping of Address and Port using translation (MAP-T) (¶0066 mapping data flows (packets); interpreting (translating)  data packet header fields; using (NAT); ¶0087 packet header,(includes) address; port) data plane verification, (¶0053 verify, data flow; ¶0109 data plane flow; mapping flow) the method comprising: initiating, by a diagnostic server provisioned with at least MAP-T diagnostic rules, a MAP-T diagnostic on a border relay provisioned with MAP-T rules; (¶0061 controller (dedicated server); ¶0066 server testing module; ¶0067 controller installs rules on the corresponding switches (router) to test that the data flow) generating, by the diagnostic server, a diagnostic packet per the MAP-T diagnostic rules; (¶0005 rule for testing path, flow packets; ¶0059 controller create data traffic (packet); packets configured rules; ¶0061 controller (or dedicated server); ¶0063 create  packets for data flow for the purpose of testing) sending, by the diagnostic server, the diagnostic packet to the border relay; (¶0047 forwards packets to border routers, ¶0057 controller, testing data flow; ¶0061 controller (or server); ¶0067 controller forwarding of specific flow (packet)) wherein the MAP-T diagnostic is performed on a MAP-T data plane. (¶0025 testing, monitoring, measuring packets of a data flow; ¶0066 providing NAT services on captured packets; ¶0111 data plane IPv4/IPv6 packets).
Although Zhang teaches the method recited above, wherein Zhang fails to expressly teach performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules.
Borella, however discloses, performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules; (Col2, Lines 20-21 router translates data packet; 40- router translates using protocols (for mapping) an IP address or port number; Col 19 Lines 29- 30 test conducted, data packet).
Thus given the teachings of Borella l it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella and Zhang for border router translating test packets based on mapping translation policy/standard. One of ordinary skill in the art would be motivated to allow for sharing of global IP addresses among a large number of local addresses. (See Borella Col. 1, lines 58-60)
Although the combination of Zhang and Borella teach the method recited above, wherein the combination of Zhang and Borella fail to expressly teach analyzing, by the diagnostic server to generate a report, at least a translation accuracy of a received translated diagnostic packet; and configuring at least one device based on a received report.
Stroud, however discloses, analyzing, by the diagnostic server to generate a report, at least a translation accuracy of a received translated diagnostic packet; (¶0104 controller 106 is programmed to initiate and coordinate the functions of network testing; ¶0161 Controller 106, server; ¶0218 controller 106 generate reports) and configuring at least one device based on a received report. (¶00123 configuration of the CLD (device); from the controller 106 data; ¶0152 controller 106 reporting engine collect statistics (data)).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for generating reports regarding test packets and configuring devices based on collected data. One of ordinary skill in the art would be motivated to allow for enabling fault isolation where a device has been improperly configured. (See Stroud para 0304)
As to claim 2, the combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Stroud further teaches the method of claim 1, wherein the generating further comprising: setting, by the diagnostic server, a source address and a destination address in the diagnostic packet to an address of the diagnostic server. (¶0358 data, tested; ¶0369 CLD server creates a record of the directive packet and includes source address; and the destination address is set to the address of CLD; ¶0408 setting specified by capture logic and/or header information of the incoming packet; ¶0430 header information in each ingress packet: namely, the source IP address, destination IP address).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for One of ordinary skill in the art would be motivated to allow for a monitoring network performance and system security metrics. (See Stroud para 0084)
As to claim 3, the combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Zhang further teaches the method of claim 1, wherein the diagnostic packet is one of an Internet Protocol Version 4 (IPv4) or an Internet Protocol Version 6 (IPv6) format. (¶0053 test packets; ¶0057 test data flows; ¶0059 data packets for the given data flow; ¶0111 IPv4/IPv6 packets).
As to claim 4, the combination of combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Stroud further teaches the method of claim 1, wherein the generating further comprising: setting, by the diagnostic server, at least one defined field to differentiate between a first type diagnostic packet and a second type diagnostic packet. (¶0124 packets from test interface; ¶0217 field allows to accurately identify packets that need analysis from other network traffic; ¶0350 packet, header type field; ¶0408 setting specified by capture logic and/or header information of the incoming packet).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for setting packet fields which differentiates from other packets. One of ordinary skill in the art would be motivated to allow for implementing a forward entry table for classifying packets. (See Stroud para 0112)
As to claim 5, the combination of combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Zhang further teaches The method of claim 4, wherein the performing further comprising: determining, by the border relay, whether the diagnostic packet is the first type diagnostic packet or the second type diagnostic packet. (¶0004 packets to test network; ¶0047 border router classifies incoming packets; ¶0054  identify the data packets; ¶0111 forwarding table  for IPv4/IPv6 packets; ¶0112 packet classification based on forwarding table). 
As to claim 6, the combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Borella further teaches the method of claim 6, wherein the performing further comprising: performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules via a second path when the diagnostic packet is the second type diagnostic packet. (Col.2, lines 20-21 router translates data packet; 40- router translates using protocols(for mapping) an IP address or port number; Col. 19, lines 29- 30 test conducted, data packet; Col.21, line 38 first destination).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella, Zhang and Stroud for border router translating test packets based on mapping translation policy/standard. One of ordinary skill in the art would be motivated to allow for providing network access to service provider. (See Borella Col. 6, line 40)
As to claim 7, the combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Borella further teaches the method of claim 6, wherein the performing further comprising: performing, by the border relay, a translation on the diagnostic packet per the provisioned MAP-T rules via a second path when the diagnostic packet is the second type diagnostic packet. (Col.2, lines 20-21 router translates data packet; 40- router translates using protocols (for mapping) an IP address or port number; Col 19, lines 29- 30 test conducted, data packet; Col. 23, line 53 second packet; Col. 23, line 38 first destination).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella, Zhang and Stroud for router translating test packet via mapping/translation rules. One of ordinary skill in the art would be motivated to allow for encapsulating packet via adding an outer header. (Col. 21, lines 26-28)
As to claim 8, the combination of Zhang, Borella, and Stroud teach the method of claim 1, wherein Borella further teaches the method of claim 7, wherein the at least one defined field is at least one of a communication protocol field, one or more fields indicative of fragmentation, one or more fields indicative of multiple fragments, or an Internet Protocol (IP) options field. (Col.20, line 32-33 packet fragment field; Col. 20, line 41 options-field).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella, Zhang and Stroud for packet field comprising fragment and/or options field. One of ordinary skill in the art would be motivated to allow fora transaction oriented datagram protocol. (See Borella Col. 2, lines 28-29)
As to claim 15, Zhang teaches a method for performing a Mapping of Address and Port using translation (MAP-T) (¶0066 mapping data flows (packets); interpreting (translating) data packet header fields; using (NAT); ¶0087 packet header, address; port) data plane validation, (¶0053 verify, data flow; ¶0109 data plane flow; mapping flow) the method comprising: provisioning a network component with MAP-T testing rules; (¶0061 controller (or dedicated server); ¶0066 server testing module; ¶0067 controller installs rules on the corresponding switches (router) to test that the data flow) assembling a validation packet based on the MAP-T testing rules; (¶0005 rule for testing path, flow packets; ¶0059 controller create data traffic (packet); packets configured rules; ¶0061 controller (or dedicated server); ¶0063 create  packets for data flow for the purpose of testing) sending the validation packet to a border router; (¶0047 forwards packets to border routers, ¶0057 controller, testing data flow; ¶0061 controller (or server); ¶0067 controller forwarding of specific flow (packet)) transmitting the translated validation packet; (¶0047 forwards packets to border routers, ¶0057 controller, testing data flow).
Although Zhang teaches the method recited above, wherein Zhang fails to expressly teaches translating the validation packet per provisioned MAP-T rules.
Borella, however discloses, translating the validation packet per provisioned MAP-T rules (Col.2, lines 20-21 router translates data packet; 40- router translates using protocols(for mapping) an IP address or port number; Col. 19, lines 29- 30 test conducted, data packet; Col.21, line 38 first destination).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella and Zhang for translating test packets based on mapping translation policy/standard. One of ordinary skill in the art would be motivated to allow for encryption protection and authentication for an IP packet. (See Borella Col. 3, line 6)
Although the combination of Zhang and Borella teaches the system recited above, wherein the combination of Zhang and Borella fails to expressly teach compiling a report with characteristics and translation accuracy of the translated validation packet; and configuring at least one device based on a received report.
Stroud, however discloses, compiling a report with characteristics and translation accuracy of the translated validation packet; (¶0104 controller 106 is programmed to initiate and coordinate the functions of network testing; ¶0161 Controller 106, server; ¶0218 controller 106 generate reports) and configuring at least one device based on a received report. (¶0123 configuration of the CLD; from the controller 106 data; ¶0152 controller 106 reporting engine collect statistics (data)).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for generating reports regarding test packets and configuring devices based on collected data. One of ordinary skill in the art would be motivated to allow for collecting and storing statistics prior to generating reports. (See Stroud para 0218)
As to claim 16, the combination of Zhang, Borella and Stroud teach the method recited in claim 15, wherein Stroud further teaches the method of claim 15, wherein the assembling further comprising: setting source and destination parameters to a common address; and setting an Internet Protocol (IP) format of the validation packet. (¶0408 setting specified by capture logic and/or header information of the incoming packet).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for setting source and destination parameters for test packets. One of ordinary skill in the art would be motivated to allow for parse incoming formatted packets as command directives. (See Stroud para 0347)
As to claim 17, the combination of Zhang, Borella and Stroud teach the method recited in claim 15, wherein Stroud further teaches the method of claim 16, wherein the assembling further comprising:  setting at least one parameter to form a packet type for the validation packet. (¶0408 setting specified by capture logic and/or header information of the incoming packet).
Thus  given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud, Zhang and Borella for setting parameters for test packets. One of ordinary skill in the art would be motivated to allow for calculating threshold values. (See Stroud para 0655)
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20160050131) in view of Stroud (US20130343387).
As to claim 9, Zhang teaches a system comprising: a network device provisioned with at least Mapping of Address and Port using translation (MAP-T) rules, (¶0066 mapping data flows(packets); interpreting  data packet header fields; using (NAT); ¶0067 controller installs rules on the corresponding switches (router) to test that the data flow; ¶0087 packet header, address; port) the network device configured to management server configured to send configuration data to at least one device based on a testing packet report; a diagnostic server in contact with the network device and the management server, (¶0055 send a summary of packets to controller; ¶0059 controller sends a configuration; to instate a set of rules for testing; ¶0067 controller forwarding of specific flow (packet); ¶0096 network controller, management control entity) the diagnostic server provisioned with at least MAP-T diagnostic rules, wherein the diagnostic server is configured to: receive a MAP-T diagnostic request from the management server; (¶0054 controller receives request; request to test; ¶0061 controller (or dedicated server); ¶0066 server testing module) form the testing packet per the MAP-T diagnostic rules; transmit the testing packet to the network device; (¶0004 forwarding of the data traffic to networking device; ¶0053 test packets ¶0063 create  packets for data flow for the purpose of testing).
Although Zhang teaches the system recited above, wherein Zhang fails to expressly teach produce the testing packet report based on analyzed characteristics of a translated testing packet received from the network device.
Stroud, however discloses, and produce the testing packet report based on analyzed characteristics of a translated testing packet received from the network device. (¶0104 controller 106 is programmed to initiate and coordinate the functions of network testing; ¶0161 Controller 106, server; ¶0218 controller 106 generate reports). 
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud and Zhang for generating reports based on testing and evaluating packets. One of ordinary skill in the art would be motivated to allow for implementing a test system simulate traffic behavior. (See Stroud para 0084) 
As to claim 10, the combination of Zhang and Stroud teach the system recited in claim 9, wherein Zhang further teaches the system of claim 9, wherein the testing packet is one of an Internet Protocol Version 4 (IPv4) or an Internet Protocol Version 6 (TPv6) format. (¶0053 test packets; ¶0057 test data flows; ¶0059 data packets for the given data flow; ¶0111 IPv4/IPv6 packets).
As to claim 11, the combination of Zhang and Stroud teach the system recited in claim 9, wherein Stroud further teaches the system of claim 9, wherein the diagnostic server is configured to populate a source field and a destination field with an Internet Protocol (IP) address of the diagnostic server. (¶0369 CLD server creates a record of the directive packet and includes source address; and the destination address is set to the address of CLD; ¶0407 header fields populated; ¶0408 setting specified by capture logic and/or header information of the incoming packet; ¶0430 header information in each ingress packet: namely, the source IP address, destination IP address).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud and Zhang for populating source and destination addresses. One of ordinary skill in the art would be motivated to allow for web interface for access generated reports. (See Stroud para 0295)
As to claim 12, the combination of Zhang and Stroud teach the system recited in claim 11, wherein Stroud further teaches The system of claim 11, wherein the diagnostic server is configured to populate one or more defined fields to establish one of a first testing packet type and a second testing packet type. (¶0407 header fields populated; ¶0408 setting specified by capture logic and/or header information of the incoming packet).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud and Zhang for populating packet fields. One of ordinary skill in the art would be motivated to allow for triggering content in multiple languages. (See Stroud para 0276)
As to claim 13, the combination of Zhang and Stroud each the system recited in claim 9, wherein Stroud further teaches the system of claim 4, wherein the network device is configured to: resolve the testing packet as the first testing packet type or the second testing packet type; translate the testing packet using the provisioned MAP-T rules using a hardware component when the testing packet is the first testing packet type; and translate the testing packet using the provisioned MAP-T rules using a software component when the testing packet is the second testing packet type. (¶0085 hardware- and software-based testing; ¶0090 network testing system configured to use Network Address Translation (NAT); ¶0124 test packets, ¶0347 interprets the incoming packets).
Thus given the teachings of Stroud it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud and Zhang for translating test packets. One of ordinary skill in the art would be motivated to allow for detecting corrupt packets. (See Stroud para 0214)
As to claim 14, the combination of Zhang and Stroud each the system recited in claim 13, wherein Stroud further teaches the system of claim 13, wherein the at least one defined field is at least one of a communication protocol field, at least one field indicative of fragmentation, at least one field indicative of multiple fragments, or an Internet Protocol (IP) options field. (¶0276 communication protocols; ¶0348 packet field; ¶0638 fragmented packets).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Stroud and Zhang for identifying packet fields. One of ordinary skill in the art would be motivated to allow for implementing header offsets to perform checksum verification. (See Stroud para 0417)
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20160050131) in view of Borella (US7028335) and in further view of Stroud (US20130343387) and in further view of Boucher (US20070136495).
As to claim 18, although the combination of Zhang, Borella and Stroud teach the method recited in claim 17, wherein the combination of Zhang, Borella and Stroud fail to expressly teach The method of claim 17, wherein the translating further comprising: checking the packet type of the validation packet; translating the validation packet per the provisioned MAP-T rules via an acceleration path when the validation packet is a first packet type; and translating the validation packet per the provisioned MAP-T rules via a non-acceleration path when the validation packet is a second packet type.
Boucher, however discloses, The method of claim 17, wherein the translating further comprising: checking the packet type of the validation packet; translating the validation packet per the provisioned MAP-T rules via an acceleration path when the validation packet is a first packet type; and translating the validation packet per the provisioned MAP-T rules via a non-acceleration path when the validation packet is a second packet type. (¶0006 translating data; ¶0041 verifying packet indication whether or not the frame is a candidate for fast-path data flow; ¶0045 non-fast-path).
Thus given the teachings of Boucher it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Boucher, Zhang, Borella and Stroud for translating packet via accelerated and non-accelerated paths. One of ordinary skill in the art would be motivated to allow for processing network communication, avoiding the delays and pitfalls. (See Boucher para 0013)
As to claim 19, the combination of Zhang, Borella, Stroud and Boucher teach wherein Borella further teaches The method of claim 18, wherein the at least one parameter is at least one of a communication protocol parameter, fragmentation parameter, multiple fragments parameter, or an Internet Protocol (IP) options parameter. (¶0005 serval fragments; ¶0006 communication protocol; ¶0014 Fragments field).
Thus given the teachings of Borella it would have been obvious to one of ordinary skills person in the art before the effective filing date of the claimed invention to combine the teachings of Borella, Zhang, Stroud and Boucher for packet fragmentation. One of ordinary skill in the art would be motivated to allow for a header checksum-field to verify the contents of packet header. (See Borella Col.20, line37-38)
As to claim 20, the combination of Zhang, Borella, Stroud and Boucher teach wherein Zhang further teaches The method of claim 19, wherein the IP format is one of an Internet Protocol Version 4 (IPv4) or an Internet Protocol Version 6 (IPv6). (¶0057 test data flows; ¶0059 data packets for the given data flow; ¶0111 IPv4/IPv6 packets).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456